             Case 1:19-cv-09014 Document 3 Filed 09/27/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––– X
ACL1 INVESTMENTS LTD., ACL2                :
INVESTMENTS LTD., JORVIK MULTI-            :
STRATEGY MASTER FUND, L.P., LDO XVII       :
INC., MACROSYNERGY TRADING MASTER          :
                                           : No. 19 Civ. 9014
FUND LIMITED, NN (L) (for and on behalf of NN
(L) EMERGING MARKETS DEBT (HARD            :
CURRENCY), NN (L) EMERGING MARKETS         :
DEBT OPPORTUNITIES, and NN (L)             :
FRONTIER MARKETS DEBT (HARD                :
CURRENCY)), YORK CAPITAL                   :
MANAGEMENT, L.P., YORK CREDIT              :
OPPORTUNITIES FUND, L.P., YORK CREDIT      :
OPPORTUNITIES INVESTMENTS MASTER           :
FUND, L.P., and YORK MULTI-STRATEGY        :
MASTER FUND, L.P.,                         :
                                           :
            Plaintiffs,                    :
                                           :
      v.                                   :
                                           :
BOLIVARIAN REPUBLIC OF VENEZUELA,          :
                                           :
            Defendant.                     :
–––––––––––––––––––––––––––––––––––––––––– X

               PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, counsel for Plaintiffs hereby provide the

following disclosures:

       ACL1 Investments Ltd. is an exempted company with limited liability organized under

the laws of the Cayman Islands. ACL1 Holdings Ltd., which is not publicly traded, is the sole

corporate parent of ACL1 Investments Ltd.

       ACL2 Investments Ltd. is an exempted company with limited liability organized under

the laws of the Cayman Islands. ACL2 Holdings Ltd., which is not publicly traded, is the sole

corporate parent of ACL2 Investments Ltd.
              Case 1:19-cv-09014 Document 3 Filed 09/27/19 Page 2 of 3



       Jorvik Multi-Strategy Master Fund, L.P. is an exempted limited partnership organized

under the laws of the Cayman Islands.          It is not a corporation and is therefore not a

“nongovernmental corporate party” for purposes of Rule 7.1. Rule 7.1 therefore does not require

any disclosures with respect to it.

       LDO XVII Inc. is a corporation organized under the laws of Delaware. LMA SPC, for

and on behalf of MAP 98 Segregated Portfolio, which is not publicly traded, is the sole corporate

parent of LDO XVII Inc.

       Macrosynergy Trading Master Fund Limited is an exempted company with limited

liability organized under the laws of the Cayman Islands. It has no parent corporation, and no

publicly held corporation owns 10% or more of its stock.

       NN (L) is a public limited liability company (“société anonyme”) organized under the

laws of Luxembourg and qualifying as an open-ended investment company with variable share

capital (société d’investissement à capital variable (SICAV)) with multiple sub-funds. It has no

parent corporation, and no publicly held corporation owns 10% or more of its stock.

       York Capital Management, L.P., is a limited partnership organized under the laws of

Delaware. It is not a corporation and is therefore not a “nongovernmental corporate party” for

purposes of Rule 7.1. Rule 7.1 therefore does not require any disclosures with respect to it.

       York Credit Opportunities Fund, L.P., is a limited partnership organized under the laws

of Delaware. It is not a corporation and is therefore not a “nongovernmental corporate party” for

purposes of Rule 7.1. Rule 7.1 therefore does not require any disclosures with respect to it.

       York Credit Opportunities Investments Master Fund, L.P., is an exempted limited

partnership organized under the laws of the Cayman Islands. It is not a corporation and is




                                                2
              Case 1:19-cv-09014 Document 3 Filed 09/27/19 Page 3 of 3



therefore not a “nongovernmental corporate party” for purposes of Rule 7.1. Rule 7.1 therefore

does not require any disclosures with respect to it.

       York Multi-Strategy Master Fund, L.P. is an exempted limited partnership organized

under the laws of the Cayman Islands.           It is not a corporation and is therefore not a

“nongovernmental corporate party” for purposes of Rule 7.1. Rule 7.1 therefore does not require

any disclosures with respect to it.




Dated: September 27, 2019                   Respectfully submitted,

                                            ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                            UNTEREINER & SAUBER LLP

                                            By:        s/ Mark T. Stancil

                                            Mark T. Stancil (admission pro hac vice pending)
                                            Gary A. Orseck (admission pro hac vice pending)
                                            Joshua S. Bolian
                                            2000 K Street, N.W.
                                            Washington, DC 20006
                                            Telephone:     (202) 775-4500
                                            Facsimile:     (202) 775-4510
                                            Email:         mstancil@robbinsrussell.com

                                            Attorneys for Plaintiffs




                                                  3
